DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10 May 2022 has been entered.  
Applicant’s amendments to the Claims have overcome the Drawing objection and the Specification objection.  The Drawing and Specification objections are withdrawn.
Applicant’s amendments to the Claims have overcome the interpretation invoked under the 35 USC 112(f) authority and the corresponding 35 USC 112(a) and 35 USC 112(b) rejections.  Accordingly, the 35 USC 112(f) interpretation section and the 35 USC 112 rejections are withdrawn.
The Applicant’s amendments to the preambles of claims 6 and 9-10 have overcome the 35 USC 112(b) rejections.  Accordingly, the 35 USC 112(b) rejections are withdrawn.
Applicant’s arguments, see pages 8-11, filed 10 May 2022, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.
Status of the Claims
In the amendment dated 10 May 2022, the status of the claims is as follows: 
Claims 6, 9-10, 12-13, and 15 have been amended.  
Claims 1-4, 6-13, and 15-19 are pending.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillner et al. (DE-102014000330-B3, relying on foreign version for drawings and provided English translation for disclosure).
Regarding claim 1, Gillner teaches a method of regulating a focal position of a processing beam relative to a workpiece during cutting of the workpiece with the processing beam (“a method for monitoring the focal position of a processing laser beam when laser cutting a workpiece, in particular during fusion cutting,” para 0001), the method comprising: 
recording at least one spatially resolved image of an area of the workpiece that is to be monitored (para 0011) and that comprises cut edges of a cutting gap (edges of kerfs shown in fig. 3) formed on a top side of the workpiece during the cutting (fig. 3, which shows the different focal positions on top of the workpiece depending on the focal positions shown in fig. 2; fig. 3 corresponds with the images, taught in para 0032); 
determining, based on the cut edges in the at least one spatially resolved image (para 0032), a gap width (gap width 10, fig. 3) of the cutting gap on the top side of the workpiece (“relative to the processing plane or workpiece surface,” para 0018); determining a minimal gap width (fig. 3b) of the cutting gap in the thickness direction of the workpiece (process disclosed in para 0032, which correlates with figures 2 and 3, where a focal position zF is determined; in figs. 3b and 2b, the “focal position is zero,” which is construed as being the “minimal gap width”), wherein the minimal gap width defines a minimal value of the gap width (fig. 3b) of the cutting gap in the thickness direction of the workpiece (fig. 2b); 
determining, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece (process shown in figs. 2-4, which is used to “determine the focus position,” para 0032; the position is relative to the workpiece as shown in figs. 2 and 3); and changing the focal position of the processing beam relative to the workpiece (“changing the focus position of the focusing unit and a control/regulation unit that regulates the focus position to a desired value,” para 0018) until the focal position matches a target focal position (“absolute focal positions zF,” para 0032; see also fig. 4, which shows a comparison of the detected focal positions to generate a “reference curve;” the null point, which correlates with figs. 2b and 3b, is construed as the claimed “target focal position”), 
wherein the gap width of the cutting gap varies in the thickness direction of the workpiece (gap width 10 changes as shown in fig. 3; fig. 2 shows varying in a thickness direction).
Gillner, figs. 2-4

    PNG
    media_image1.png
    394
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    416
    653
    media_image3.png
    Greyscale

	Regarding claim 6, Gillner teaches wherein determining the minimal gap width (gap width 10, fig. 3b) comprises determining, based on process emissions (process emission 12, fig. 3b) from the cutting, the minimal gap width (null value, fig. 4) of the cutting gap (para 0032).
	Regarding claim 7, Gillner teaches wherein recording the at least one image of the area (fig. 3; “images,” para 0032) to be monitored comprises recording (“image processing programs,” para 0012) at wavelengths in the infrared wavelength range (“extend from the UV to the visible to the infrared wavelength range,” para 0012; “range of the laser wavelength” in the IR wavelength range is filtered and travels to the camera 7; para 0025).
	Regarding claim 8, Gillner teaches wherein recording the at least one image of the area to be monitored (fig. 3; “images,” para 0032) comprises recording the at least one image of the area coaxially with a beam axis of the processing beam (in fig. 1, the camera 7 is coaxial with the laser processing beam 8).

Gillner, fig. 1

    PNG
    media_image4.png
    482
    633
    media_image4.png
    Greyscale

	Regarding claim 9, Gillner teaches wherein determining the gap width (gap width 10, fig. 3) on the top side of the workpiece (“relative to the processing plane or workpiece surface,” para 0018) and determining the minimal gap width (figs. 2b and 3b) is performed on the at least one image (fig. 3 shows three images).
	Regarding claim 12, Gillner teaches a laser processing machine (fig. 1), the apparatus comprising: 
an image acquisition device (camera 7, fig. 1) for acquiring at least one spatially resolved image of an area (fig. 3; “images,” para 0032) that is to be monitored (“a method for monitoring the focal position of a processing laser beam when laser cutting a workpiece, in particular during fusion cutting,” para 0001), the area comprising cut edges of a cutting gap (edges of kerfs shown in fig. 3) formed on the top side of a workpiece during the processing by cutting on the top side of the workpiece (fig. 3, which shows the different focal positions on top of the workpiece depending on the focal positions shown in fig. 2; fig. 3 corresponds with the images, taught in para 0032); 
wherein the laser processing machine (fig. 1; evaluation device 16 in fig. 1 performs the claimed determination) is configured to determine (“an evaluation device that calculates the current focal position,” para 0018) a minimal gap width (gap width 10, fig. 3; fig. 3b is construed as the claimed “minimal gap width”) of the cutting gap in the thickness direction of the workpiece (fig. 2 shows the cutting gaps in a thickness direction), the minimal gap width defining a minimal value of the gap width of the cutting gap in the thickness direction of the workpiece (fig. 2b), the laser processing machine configured to determine, based on the cutting edges in the at least one image, a gap width of the cutting gap on the top side of the workpiece (process disclosed in para 0032, which correlates with figures 2 and 3 in determining various cutting gaps 10), the laser processing machine further configured to determine, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width (fig. 2b; see also “null” value shown in fig. 4), a focal position of the processing beam relative to the workpiece (para 0032, from the process of recording the images shown in figs. 2 and 3 an “absolute focal positions zF” is determined, which correlates with figs. 2b and 3b); 
wherein the gap width of the cutting gap varies in the thickness direction of the workpiece (fig. 2b).
	Regarding claim 15, Gillner teaches further comprising a regulating device (control/regulating device 16, fig. 1) for changing the focal position of the processing beam relative to the workpiece (“controls the adjustment device of the focus position,” para 0026) until the focal position corresponds to a target focal position (“a predetermined target focus position is minimized,” para 0026; construed as figs. 2b, 3b, and the “null” value of fig. 4).
	Regarding claim 16, Gillner teaches a method of determining a focal position of a processing beam relative to a workpiece during cutting of the workpiece with the processing beam (“a method for monitoring the focal position of a processing laser beam when laser cutting a workpiece, in particular during fusion cutting,” para 0001), the method comprising: 
recording at least one spatially resolved image of an area of the workpiece that is to be monitored (para 0011) and that comprises cut edges of a cutting gap (edges of kerfs shown in fig. 3) formed on a top side of the workpiece during the cutting (fig. 3, which shows the different focal positions on top of the workpiece depending on the focal positions shown in fig. 2; fig. 3 corresponds with the images, taught in para 0032); 
determining, based on the cut edges in the at least one spatially resolved image (para 0032), a gap width (gap width 10, fig. 3) of the cutting gap on the top side of the workpiece; 
determining a minimal gap width of the cutting gap in the thickness direction of the workpiece (“relative to the processing plane or workpiece surface,” para 0018), the minimal gap width (fig. 3b) defining a minimal value of the gap width of the cutting gap in the thickness direction of the workpiece (fig. 2b; process disclosed in para 0032, which correlates with figures 2 and 3, where a focal position zF is determined; in figs. 3b and 2b, the “focal position is zero,” which is construed as being the “minimal gap width” ); and 
determining, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece (process shown in figs. 2-4, which is used to “determine the focus position,” para 0032; the position is relative to the workpiece as shown in figs. 2 and 3); 
wherein the gap width of the cutting gap varies in the thickness direction of the workpiece (gap width 10 changes as shown in fig. 3; fig. 2 shows varying in a thickness direction).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillner et al. (DE-102014000330-B3, relying on foreign version for drawings and provided English translation for disclosure) in view of Regaard (US-20160114434-A1).
Regarding claim 2, Gillner teaches the invention as described above but does not explicitly disclose further comprising: illuminating, by at least one illuminating beam and with at least one of an areal illumination and structured illumination, the top side of the workpiece by directing the at least one illuminating beam into the area of the workpiece to be monitored (Gillner does not explicitly disclose using an illumination beam).
However, Regaard teaches illuminating, by at least one illuminating beam (illumination radiation 11, fig. 1a) and with at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing the at least one illuminating beam (illumination radiation 11, fig. 1a) into the area of the workpiece to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016 ).

Regaard, fig. 1a

    PNG
    media_image5.png
    614
    500
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 3, Gillner teaches the invention as described above but does not explicitly disclose wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam to the top side of the workpiece.
However, Regaard teaches wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam (“the illumination can be coaxial to the high-energy beam,” para 0016) to the top side of the workpiece (upper side of workpiece 3a, fig. 1a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11 that was coaxial to the high-energy processing beam, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area and coaxial to the processing beam to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 4, Gillner teaches the invention as described above but does not explicitly disclose wherein the structured illumination comprises directing a linear illuminating beam to the top side of the workpiece.
However, Regaard teaches wherein the structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019; illumination radiation 11, fig. 1a) comprises directing a linear illuminating beam to the top side of the workpiece (as shown in fig 1a, the illumination radiation 11 travels in a linear path through the deflection mirrors 8 and 6 followed by the focusing lens 4 to reach the upper side of the workpiece 3a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area on the top side of a workpiece to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 13, Gillner teaches the invention as described above but does not explicitly disclose further comprising at least one illuminating device configured to illuminate, using at least one of an areal illumination and a structured illumination, the top side of the workpiece by directing an illuminating beam at least into the area to be monitored.
However, Regaard teaches further comprising at least one illuminating device configured to illuminate (“a light source 10 coaxially illuminates the workpiece 3,” para 0058, referring to fig. 1a), using at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and a structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing an illuminating beam (upper side of workpiece 3a, fig. 1a) at least into the area to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 17, Gillner teaches the invention as described above but does not explicitly disclose further comprising: illuminating, by at least one illuminating beam and with at least one of an areal illumination and structured illumination, the top side of the workpiece by directing the at least one illuminating beam at least into the area of the workpiece to be monitored.
However, Regaard teaches further comprising: illuminating, by at least one illuminating beam (illumination radiation 11, fig. 1a) and with at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing the at least one illuminating beam (illumination radiation 11, fig. 1a) at least into the area of the workpiece to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016 ).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 18, Gillner teaches the invention as described above but does not explicitly disclose wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam to the top side of the workpiece.
However, Regaard teaches wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam (“the illumination can be coaxial to the high-energy beam,” para 0016) to the top side of the workpiece (upper side of workpiece 3a, fig. 1a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11 that was coaxial to the high-energy processing beam, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area and coaxial to the processing beam to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Regarding claim 19, Gillner teaches the invention as described above but does not explicitly disclose wherein the structured illumination comprises directing a linear illuminating beam to the top side of the workpiece.
However, Regaard teaches wherein the structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019; illumination radiation 11, fig. 1a) comprises directing a linear illuminating beam to the top side of the workpiece (as shown in fig 1a, the illumination radiation 11 travels in a linear path through the deflection mirrors 8 and 6 followed by the focusing lens 4 to reach the upper side of the workpiece 3a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner to include, an illumination light source 10 that produced an irradiation light beam 11, in view of the teachings of Regaard, where a reflected monitoring beam was imaged by the camera 7, as taught by Gillner, in order to use an illumination beam that was focused in the vicinity of the interaction area to obtain an image of contours on the surface of the workpiece, where the additional monitoring beam portions made it possible to increase the accuracy of the determined focus position based on a comparative evaluation of three or more images (Regaard, paras 0011, 0016, and 0019).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gillner as applied to claim 1 above, and further in view of Neudeck et al. (WO-2015117979-A1, referencing official foreign version for drawings and provided English translation for the disclosure).
Gillner teaches the invention as described above and also teaches determining the gap width (gap width 10, fig. 3) on the top side of the workpiece (“adjust the focus position relative to the surface 2 of the sheet metal 1,” para 0025; fig. 3 shows the top surface of the workpiece) comprises: determining the respective gap widths from at least two images (three different images, each corresponding with a gap width 10, are shown in fig. 3) and determining a minimal gap width (fig. 3b).  Gillner does not explicitly disclose wherein determining the respective gap widths comprises directing at least one illuminating beam at the top side of the workpiece in recording the second image and directing no illuminating beam at the top side of the workpiece in recording the first image; and subtracting the first image from the second image pixel by pixel.  
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Neudeck teaches determining the respective gap widths (Neudeck teaches computing a difference between the contours using a comparison of the images, page 9, lines 1-2; examiner is construing the edges formed by the laser cutting to be the contours taught by Neudeck) comprises directing at least one illuminating beam (illumination radiation 16, fig. 1) at the top side of the workpiece (workpiece surface 8, fig 1) in recording the second image and directing no illuminating beam at the top side of the workpiece in recording the first image; and subtracting the first image from the second image pixel by pixel (Neudeck teaches a method of changing the “brightness characteristics” and subtracting the images, pixel by pixel to form a difference image, used to identify edge contours, page 9, lines 8-28 and as shown in fig. 2; Neudeck also teaches forming a “black and white” pattern, page 9, lines 9 and 12; the examiner is construing the black pattern to correlate with no light and the white pattern to correlate with illuminating light onto the workpiece).  The advantage of varying the brightness properties of the illuminating beam, as taught by Neudeck, in capturing the images of the workpiece, as taught by Gillner, is that the accuracy of the edge contour identification can be successively increased (Neudeck, page 6, line 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Gillner by adding an illuminating beam, illuminating device, and process step to the method of regulating a focal position, as taught by Gillner, of varying the brightness properties of an illumination beam in capturing the images of the workpiece, as taught by Neudeck, for the benefit of detecting a narrowing of the cut edges indicating a cutting failure and for the additional benefit of improving the accuracy of the edge contour identification by using a brightness contrast generated by illumination, that has a high robustness of identification against disturbances caused by reflections (Neudeck, page 4, top of page). 

Neudeck, figs. 1 and 2

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gillner, in view of Neudeck, as applied to claims 1 and 10 above, and further in view of Lessmueller et al. (DE-102009050784-A1, referencing official foreign version for drawings and provided English translation for the disclosure).
Gillner and Neudeck teach the invention as described above but do not explicitly disclose wherein determining the gap width on the top side of the workpiece and determining the minimal gap width comprises determining the respective gap widths from at least three images, and wherein determining the respective gap widths comprises directing no illuminating beam at the top side of the workpiece when recording a third image.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Lessmueller teaches wherein determining the gap width (“spatial distribution,” page 3, line 9) on the top side of the workpiece (top of workpiece 6, fig. 1) and determining the minimal gap width (“spatial distribution,” page 3, line 9) comprises determining the respective gap widths from at least three images, and wherein determining the respective gap widths comprises directing no illuminating beam at the top side of the workpiece when recording a third image (as shown in fig. 2, “7.1” is the activation of the first illumination device and “7.2” is the activation of the second illumination device; fig. 2 shows a pattern that is “repeated in a rhythmic sequence,” page 5, line 7; see also description for time 23 as a “timing repetition,” page 8, line 9; examiner is construing t=18 as a sequence where no illumination happens for the first image, t=21 to be the sequence where a second image is captured where both illumination devices 7.1 and 7.2 are activated, and t=22 to be the third image where no illumination is activated).  The advantage of sequencing the illumination light such that it alternates between being on and off, as taught by Lessmueller, in the method of regulating a focal point, as taught by Gillner, is that recordings without external illumination or with external illumination are obtained in immediate succession, which results in immediately successive images with optimal representation of the secondary radiation and optimal representation of the processing zone (Lessmueller, page 4, lines 37-41).
Lessmueller, figs. 1 and 2

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to add a process step to the method of regulating a focal position, as taught by Gillner, of turning the illumination devices on and off, as taught by Lessmueller, for the benefit of immediately obtaining successive images with optimal representation of the secondary radiation and optimal representation of the processing zone (Lessmueller, page 4, lines 37-41).
	Response to Argument
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. 
Claim Rejections – 35 USC § 102
	On page 9 of the Arguments, the Applicant provides the following interpretation of Gillner (DE-102014000330-B3):
“Gillner describes a method for monitoring the focal position of a processing laser beam when laser cutting a workpiece (Gillner, [0001]). In particular, a camera 7 monitors an area of a process emission 12 and determines a distance r between the maximum process emission and an uppermost cutting front apex 14, as illustrated in FIGS. 3A-C, reproduced below (Gillner, [0032]). The focus position is then determined by comparing the distance r to a reference curve (Gillner, [0032]).”

The examiner agrees with the Applicant that this is what Gillner teaches.
	Following this interpretation of Gillner, the Applicant submits the following statements as to why Gillner does not teach the limitations of claim 1:
“Determining an area of a process emission is not the same as determining, based on the cut edges in the at least one spatially resolved image, a gap width of the cutting gap on the top side of the workpiece. Similarly, determining an area of a process emission is not the same as determining a minimal gap width of the cutting gap in the thickness direction of the workpiece, wherein the minimal gap width defines a minimal value of the gap width of the cutting gap in the thickness direction of the workpiece. Firstly, the area of the process emission is measured by the contours of light emissions, and in the contrary the minimum gap width is measured by the edges in the material to be cut. Gap widths (either the minimal gap width or the gap width of the cutting gap on the top side) and the width of the process emission light are not the same. Gillner clearly describes different measurements than the claimed determinations.”

The examiner disagrees with the Applicant’s statement in this paragraph that Gillner teaches “determining an area of a process emission.”  Instead, the examiner agrees with the Applicant’s statement in the preceding paragraph that Gillner teaches measuring a “distance r between the maximum process emission and an uppermost cutting front apex 14.”
	The examiner also disagrees with the Applicant’s statement that “Gillner clearly describes different measurements than the claimed determinations.”  In the Specification, the Applicant discloses measuring a distance BO, which is the distance based on the borders of the gap at the cutting edges 22a, and subtracting this distance from a distance BM, which is the distance based on the borders of the processing emissions 26.  These measurements are reflected in the following figure from the Applicant’s drawings:

    PNG
    media_image10.png
    363
    287
    media_image10.png
    Greyscale

Gillner teaches this same calculation for “r,” which, as the Applicant notes, is the distance “between the maximum process emission and an uppermost cutting front apex.” 
	Although it is true that Gillner teaches a different method for computing this measurement than the Applicant (Gillner computes the measurement based on the front apex of the cut, whereas the Applicant computes this measurement based on the lateral sides of the cut), respectfully submit that the method for computing this calculation at the lateral sides of the cut is not required in the claims.
	On page 10, the Applicant writes the following:
“Additionally, measuring the distance r between the maximum process emission and the cutting front apex 14 is both a different measurement and in a different direction than a measurement of gap widths. For example, the "gap widths," if mapped to FIGS. 3A-C of Gillner, would be measured across reference 10 and across reference 11, e.g., from the left side to the right side of the cut. Gillner does not describe determining either of these gap widths.”
	  
The examiner agrees with the Applicant that Gillner does not explicitly disclose measuring the sides of the gap widths; however, the examiner disagrees with the Applicant that “Gillner does not describe determining either of these gap widths.”  Gillner provides the following method for determining a minimal gap width:
“Even with a positive focus position, the cutting front 13 and the dominant process emission 12 are superimposed, as is shown in part c) of FIG. 3. In contrast to the zero focal position, however, the process emission 12 is significantly more extensive, and the gap width 10 that is produced is greater than in the case of the zero focal position in FIG. 3b).

In order to determine the instantaneous focal position, images of the processing location are recorded with the camera 7 during the laser cutting, as they can correspond approximately to the illustrations in FIG. 3 in the different focal positions. To determine the focus position, the area parameter F, e.g. Circumference or area, of the dominant process emission 12 and distance r between the location of maximum process emission and the uppermost cutting front apex 14 (cf. Fig. 3a) determined. The comparison of the measured values determined with a reference curve, as shown by way of example in FIG. 4, makes it possible to assign the absolute focus position. The reference curve in FIG. 4 shows the course of the surface parameter F as a function of the distance r of the dominant process emission from the upper cutting front vertex starting from the zero position in the direction of the positive focus position and negative focus position. Exemplary absolute focal positions zF are also indicated in the figure. Such a reference curve can be generated by previous measurements for the respective combination of workpiece type and processing laser or laser. Processing parameters are determined” (paragraphs 0031-0032).

In short, Gillner teaches determining the minimal gap width 10, which is shown in the zero focal position of the following fig. 3b:

    PNG
    media_image11.png
    694
    1406
    media_image11.png
    Greyscale

By measuring the minimal value for “r,” Gillner is able to determine the minimal gap width 10 as shown in the following fig. 4 (the “null” point corresponds with the zero focal position shown in fig. 3b):

    PNG
    media_image12.png
    870
    1344
    media_image12.png
    Greyscale


	On page 10, the Applicant writes the following:
 “Further, Gillner does not describe "determining, based on the determined gap width of the cutting gap on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece," as recited by claim 1. As discussed above, Gillner does not determine a gap width of the cutting gap on the top side of the workpiece or a minimal gap width. Therefore, Gillner can not describe determining the focal position based on these gap widths. In contrast, Gillner determines a focal position based on an area of the process emission and an uppermost cutting front apex, as discussed above.”

Respectfully submit, however, that the limitation “determining” is a broader term than “measuring.”  If the claims had required “measuring” instead of “determining,” then the examiner would agree with the Applicant.  Instead, under the broadest reasonable interpretation of the limitations in the claims, Gillner teaches a method for “determining a minimal gap width of the cutting gap” by measuring the minimal value for “r,” as shown in fig. 4.
	  For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/15/2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763